Citation Nr: 0515657	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran had service as a recognized guerilla from 
November 1944 to February 1946.  The veteran died in November 
1980.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In July 1981, the RO denied the appellant's claim of service 
connection for the cause of the veteran's death.  The 
appellant did not initiate an appeal.  In February 2001, the 
appellant filed a second claim for entitlement to VA death 
benefits.  In March 2002, the RO denied the appellant's 
request for death benefits on the grounds that the appellant 
had failed to submit new and material evidence to 
substantiate her claim.  The appellant duly appealed.  The 
matter was forwarded to the Board and in October 2003 the 
Board held that new and material evidence had been received 
since the July 1981 denial, and reopened the claim.  The 
matter was also remanded for additional development.


FINDINGS OF FACT

1.  The veteran died in November 1980 from heart failure.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a shell wound of the left arm 
with injury to the triceps and biceps brachii and a retained 
metallic body.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an August 2001 letter that notified the 
appellant of any information and evidence needed to 
substantiate and complete the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter provided the substantive 
standard to validate a claims of service connection, non-
service connected pension and accrued benefits.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes obtaining a medical examination when 
such is necessary to make a decision on the claim.  The 
record contains the following: available service medical 
records; correspondence from a private physician, Dr. Jose 
Villamil, dated in March 1958 and October 1966; clinical 
records from Veterans Memorial Hospital dated in March 1974 
and February 1977 through March 1977; correspondence from Dr. 
Luisa Villamil dated in December 2001; the appellant's 
statements; and two death certificates, one signed by Dr. 
Reyes and the other signed by Dr. Eucharistico Sor Suyat.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.  The appellant is not prejudiced 
by the Board's deciding the appeal


I.  Factual Background

The veteran's service medical records show that during active 
duty service, the veteran sustained a wound to his left arm 
due to an enemy mortar shell.  The service medical records 
were silent as to complaints or diagnosis of a heart 
condition.  Following his separation from service, a claim of 
service connection for shrapnel wound to his left arm was 
received in February 1958.  By means of a June 1958 decision, 
service connection was granted for residuals, shrapnel wound, 
left arm, with healed scars and muscle injury.   His service-
connected disability was rated 10 percent disabling.  

In October 1966, the veteran filed a claim for an increased 
rating for the left arm disability.  The veteran submitted 
post-service private medical records to support his claim and 
was afforded a VA medical examination in December 1966.  In a 
February 1967 rating decision, the RO increased the rating 
for the left shoulder to 20 percent effective October 1966.

In December 1980, the appellant filed an application for 
burial benefits based on the passing of her husband in 
November 1980.  The appellant submitted a certificate of 
death, certified in November 1980, which provided the cause 
of death to be heart failure; this death certificate was 
signed by Dr. Reyes.  The Board notes that there appeared to 
be a faint, slightly erased notation of gunshot wound as to 
the cause of death.  In February 1981, the appellant was 
granted an allowance covering the veteran's funeral and 
burial expenses.  

In June 1981, a complete application for death benefits was 
received.  By way of a rating decision dated in July 1981, 
the RO denied service connection for the cause of the 
veteran's death based on the findings that the medical 
records were devoid of any treatment or diagnosis of heart 
disease during service or within the presumptive period 
following discharge, and because there was no evidence to 
show that the veteran's service connected left arm disability 
was etiologically related to the veteran's death.

The Board notes that in her August 1981 application for death 
pension benefits, the appellant asserted that "it is true 
that the veteran died of an injury not connected with the 
injury he was granted pension by the US Veterans 
Administration."  Additionally in October 1981, she also 
submitted that the cause of the veteran's death was not 
related to his service-connected disability.

In February 2001, the appellant filed a second claim of 
service connection for the cause of the veteran's death, 
which was treated as a claim to reopen.  She submitted 
correspondence from a private physician, Dr. Jose Villamil, 
dated in March 1958 and October 1966, clinical records from 
Veterans Memorial Hospital dated in March 1974 and February 
1977 through March 1977, and correspondence from Dr. Luisa 
Villamil dated in December 2001.

Dr. Jose M. Villamil's March 1958 statement reveals that the 
veteran was diagnosed as having nephritis and that 
fluoroscopy showed haziness of the lung field at the left 
apex.  The October 1966 correspondence revealed that the 
veteran was diagnosed as having pneumonia, unresolved, right 
lower lobe; shrapnel, lower arm, medial, left, unremoved; and 
neuropathy and myopathy, left shoulder and arm.  In December 
2001, Dr. Luisa M. Villamil submitted that the veteran's 
clinical records had to be burned because they were 
practically consumed by termites and that her father Dr. Jose 
M. Villamil was now deceased.  

Veterans Memorial Hospital records from March 1974 revealed 
hospitalization for pain and swelling of the left upper 
extremity that began one week prior to admission.  The 
veteran was diagnosed as having an infected wound, left upper 
arm; and osteoarthritis, minimal, left shoulder joint.  
Veterans Memorial Hospital records from February 1977 through 
March 1977 revealed admission for cerebrovascular accident 
that began four months prior to admission as progressive 
left-sided weakness of the body.  The veteran was diagnosed 
as having hypertensive vascular disease; and cerebrovascular 
accident, old, probably right cerebral thrombosis, left 
hemiparesis.  The veteran's cerebrovascular accident was 
secondary to his hypertensive vascular disease.  Treatment 
records also revealed that the veteran suffered a stroke in 
December 1975, which left him with residual left sided 
weakness of the extremities and low voice volume.  

In March 2002, the RO denied the appellant's claim on the 
basis that there was no new and material evidence submitted 
to reopen the claim of service connection for cause of the 
veteran's death.  The appellant duly appealed this decision.

In October 2002, the appellant testified at a personal 
hearing at the RO that her husband's death was due to heart 
failure caused by his active duty service in which he 
sustained a shrapnel wound injury to his left arm.  She also 
testified that the veteran died at home and had not received 
treatment for any condition for a week prior to his death.  

The appellant also submitted an affidavit from two fellow 
soldiers and "townmates" of the veteran, and an additional 
certificate of death certified in May 1981.  The joint 
affidavit submitted that the cause of the veteran's death was 
a complication from the service-connected shrapnel injury.   
The newly submitted certificate of death, signed by Dr. 
Eucharistico Sor. Suyat, provided the cause of death to be 
"heart failure complication wound"

The matter was forwarded to the Board, and in an October 2002 
decision new and material evidence was held to have been 
received and the claim of service connection for cause of the 
veteran's death was reopened.  The Board also remanded the 
matter for additional development.


Laws & Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C. 501, 5103A(f), 5108 
(West 2002); 38 C.F.R.     § 3.156(a) (2004).

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service, including hypertension.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


Analysis

Because the October 2003 Board decision held that new and 
material evidence had been submitted to reopen the veteran's 
claim, the Board must address the claim of entitlement to 
service connection for the cause of the veteran's death on a 
direct basis.  Upon review of the medical evidence of record, 
the Board finds that it does not support the appellant's 
contention that the veteran's cause of death is related to 
his period of service or a service-connected disability.  

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death is listed as the heart failure.  Where 
cardiovascular-renal disease, which includes hypertension, 
becomes manifest within the presumptive period it shall be 
presumed to have been incurred in service.  However, this 
presumption is rebuttable by affirmative evidence to the 
contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The second death certificate, signed by Dr. 
Eucharistico Sor Suyat, also specifies complication wound.  
At the time of his death, service connection was in effect 
for residuals of a shell wound of the left arm with injury to 
the triceps and biceps branchii and a retained metallic body.  

Initially, the Board notes that the veteran's service medical 
records do not contain any clinical reference to the presence 
of a heart condition.  Moreover, the Board notes that the 
record indicates that hypertensive vascular disease was not 
identified for decades after service separation.   The 
veteran was hospitalized for a cerebrovascular accident 
secondary to his hypertensive vascular disease, more than 
thirty years after service.  Finally, none of the post-
service medical records contain any medical opinion that a 
cardiovascular disorder, first noted many years after the 
veteran's separation from active service, was related to such 
service.  Although when first documented in 1977, the 
veteran's hypertensive vascular disease resulted in a 
cerebrovascular accident, and may thus be presumed to have 
preceded the date of diagnosis for some period of time or 
even years, there is a complete absence of any competent 
clinical evidence which in any way demonstrates that the 
veteran had hypertensive vascular disease at any time during 
or within one year after he was separated from active 
military service in May 1945.

Additionally, there is no medical evidence of record that 
provides a nexus between the veteran's heart failure and his 
service-connected left arm disability.  The Board does note 
that the certificate of death signed by Dr. Eucharistico Sor 
Suyat does list the cause of death as heart failure, 
complication wound.  It also noted, however, that there are 
no accompanying treatment records nor is there a specific 
wound listed.  Finally, it is also noted that there was a 
prior certificate of death of record, submitted prior to the 
March 2002 rating decision, signed by Dr. Reyes which solely 
listed heart failure as the cause of the veteran's death.

Furthermore, the veteran died thirty-five years after 
discharge, and the remoteness of the event from the incidence 
of service does not lend support to the claim that he died as 
a result of an in-service disease or injury.  The lack of 
medical evidence during those thirty-five years further 
weighs against the claim.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's and "townmate's" personal opinions, offered 
without the benefit of medical training or expertise, is not 
competent evidence required to determine an etiologic 
relationship between the cause of the veteran's death and 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to any service-connected disability or to 
his period of active duty service.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.5, 3.102, 
3.303, 3.312.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


